Case 20-02512-jw           Doc 22-2       Filed 07/28/20 Entered 07/28/20 12:44:54                      Desc Main
                                         Document      Page 1 of 12



                                    UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF SOUTH CAROLINA


 IN RE:                                                         CASE NO: 20-02512

 Keith Milikin Snyder                                           CHAPTER 13

 Emily Rose Lyons

                              DEBTOR(S)

 Address: 2171 Blakers Blvd, Okatie, SC 29909

 Last four digits of Social-Security or Individual Tax-
 Payer-Identification (ITIN) No(s)., (if any): 7206

 Last four digits of Social-Security or Individual Tax-
 Payer-Identification (ITIN) No(s)., (if any): 6810


                                  NOTICE OF OPPORTUNITY TO OBJECT

      The debtor(s) in the above captioned case filed a chapter 13 plan on July 28, 2020. The plan is attached.

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423 and served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection. If no objection is timely filed, the plan may be confirmed by the Court without further notice.

       If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation
of the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy
Case. However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.

       If you or your attorney do not take these steps, the court may determine that you do not oppose the terms or
relief sought in the plan and may enter an order confirming the plan.



 Date: July 28, 2020                              /s/ Eric S. Reed
                                                  Eric S. Reed
                                                  Reed Law Firm, P.A.
                                                  Attorney for Movant/Movant
                                                  D.C. ID # 7242
                                                  220 Stoneridge Drive, Ste 301
                                                  Columbia, SC 29201
                                                  (803) 726-4888




                                                          -1-
            Case 20-02512-jw                          Doc 22-2        Filed 07/28/20 Entered 07/28/20 12:44:54                        Desc Main
                                                                     Document      Page 2 of 12
 Fill in this information to identify your case:
 Debtor 1               Keith Milikin Snyder                                                                           Check if this is a modified plan, and
                              First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Emily Rose Lyons
 (Spouse, if filing) First Name      Middle Name            Last Name
 United States Bankruptcy Court for the:         DISTRICT OF SOUTH CAROLINA                                            Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 20-02512                                                                                 4.4, 6.1
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:

$565.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-02512-jw                          Doc 22-2        Filed 07/28/20 Entered 07/28/20 12:44:54                          Desc Main
                                                                     Document      Page 3 of 12
 Debtor                Keith Milikin Snyder                                                        Case number        20-02512
                       Emily Rose Lyons

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
                          secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                          by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                                     Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 20-02512-jw                          Doc 22-2           Filed 07/28/20 Entered 07/28/20 12:44:54                     Desc Main
                                                                        Document      Page 4 of 12
 Debtor                Keith Milikin Snyder                                                           Case number     20-02512
                       Emily Rose Lyons


 Name of               Estimated             Collateral              Value of         Amount of claims Estimated amount       Interest        Estimated
 creditor              amount of                                     collateral       senior to creditor's of secured claim   rate            monthly
                       creditor's                                                     claim                                                   payment to
                       total claim                                                                                                            creditor
                                                                                                                                              (disbursed by
                                                                                                                                              the trustee)

                                             Bedroom
                                             and
 Rent A                                      Livingroo
 Center                $4,004.49             m Set                   $1,500.00                   $0.00          $1,500.00        5.75%                        $29.00
                                                                                                                                              (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                          obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                          at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                          secured claim in this case.

 Name of Creditor                    Collateral                                   Estimated amount of claim Interest rate      Estimated monthly payment
                                                                                                                               to creditor

 TitleMax                            2014 Hyundai Elantra                                      $9,917.00            5.75%                                 $191.00
                                                                                                                               (or more)

                                                                                                                               Disbursed by:
                                                                                                                                  Trustee
                                                                                                                                  Debtor

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.
District of South Carolina
Effective May 1, 2019                                                               Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-02512-jw                          Doc 22-2        Filed 07/28/20 Entered 07/28/20 12:44:54                           Desc Main
                                                                     Document      Page 5 of 12
 Debtor                Keith Milikin Snyder                                                          Case number        20-02512
                       Emily Rose Lyons


4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.

                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.           Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to Georgia
                                        Department of Human Resources (Pamela Snyder), at the rate of $ 166.00 or more per month until the balance,
                                        without interest, is paid in full. Add additional creditors as needed.

                           b.           The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                        directly to the creditor.

                           c.           Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                        obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                        of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                        order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                  The debtor estimates payments of less than 100% of claims.
                  The debtor proposes payment of 100% of claims.
                  The debtor proposes payment of 100% of claims plus interest at the rate of %.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-02512-jw                          Doc 22-2        Filed 07/28/20 Entered 07/28/20 12:44:54                       Desc Main
                                                                     Document      Page 6 of 12
 Debtor                Keith Milikin Snyder                                                          Case number    20-02512
                       Emily Rose Lyons


                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

           ? Assumed items. Current installment payments will be disbursed directly by the debtor, as specified below, subject to any contrary court
order or rule. Prepetition arrearage payments will be disbursed by the trustee unless otherwise ordered.


Name of creditor                              Description of leased property   Current installment      Estimated amount of    Estimated monthly
                                              or executory contract            payment                  arrearage through      payment
                                                                                                        month of filing or     on arrearage to be
                                                                                                        conversion             disbursed by the trustee
Patrick Arner                                 Residence                        $1,800.00                $0.00                  N/A


                                                                                                                               (or more)
Insert additional claims as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

          8.1 (a) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of action the debtor
may have, regarding any issues not specifically addressed or determined by the plan, against any creditor or other party in interest
including, but not limited to, violations of applicable consumer protections codes and actions under 11 U.S.C. §§542,543,544,547 and 548.
The confirmation of this plan may determine the character (secured, unsecured or priority), amount and timing of distribution of a
creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the plan, the creditor must timely
object to confirmation.
Debtor understands the following: (1) The obligations set forth in the plan, including the amount, method, and timing of payments made to
the Trustee or directly to creditors; (2) The consequences of any default under the Plan; and (3) That debtor(s) may not agree to sell or sell
property, employ professionals, incur debt (including modification of debt), or request or agree to mortgage modification or other loss
mitigation during the pendency of the case without the advance authorization of the Bankruptcy Court.

 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.


District of South Carolina
Effective May 1, 2019                                                          Chapter 13 Plan                                                 Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-02512-jw                          Doc 22-2        Filed 07/28/20 Entered 07/28/20 12:44:54                   Desc Main
                                                                     Document      Page 7 of 12
 Debtor                Keith Milikin Snyder                                                         Case number       20-02512
                       Emily Rose Lyons

 X     /s/ Keith Milikin Snyder                                                X      /s/ Emily Rose Lyons
       Keith Milikin Snyder                                                           Emily Rose Lyons
       Signature of Debtor 1                                                          Signature of Debtor 2

       Executed on            July 6, 2020                                            Executed on      July 6, 2020

 X     /s/ Eric S. Reed                                                        Date     July 6, 2020
       Eric S. Reed 7242
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May 1, 2019                                                         Chapter 13 Plan                                              Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
           Case 20-02512-jw                      Doc 22-2              Filed 07/28/20 Entered 07/28/20 12:44:54            Desc Main
                                                                      Document      Page 8 of 12

                                                               United States Bankruptcy Court
                                                                        District of South Carolina
            Keith Milikin Snyder
 In re      Emily Rose Lyons                                                                               Case No.   20-02512
                                                                                   Debtor(s)               Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on July 28, 2020, a copy of Notice of Opportunity to Object and Amended Chapter 13 Plan   was
served electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed
below.

 See attached mailing matrix.



                                                                                 /s/ Eric S. Reed
                                                                                 Eric S. Reed 7242
                                                                                 Reed Law Firm, P.A.
                                                                                 220 Stoneridge Drive, Ste 301
                                                                                 Columbia, SC 29210
                                                                                 803-726-4888Fax:803-726-4887




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
               Case 20-02512-jw   Doc 22-2   Filed 07/28/20            Entered 07/28/20 12:44:54      Desc Main
Label Matrix for local noticing         ACS Primary
                                            DocumentCare Physicians
                                                               Page SE,9PCof 12         ATTORNEY GENERAL OF THE UNITED STATES
0420-2                                  PO Box 1123                                     DEPT OF JUSTICE ROOM 5111
Case 20-02512-jw                        Minneapolis, MN 55440-1123                      10TH AND CONSTITUTION AVENUE NW
District of South Carolina                                                              Washington DC 20530-0001
Charleston
Tue Jul 28 10:40:46 EDT 2020
Aargon Collection Agen                  (p)AMERICOLLECT INC                             Atlantic Radiology Assoc LLC
3025 W Sahara                           PO BOX 2080                                     PO Box 347226
Las Vegas NV 89102-6094                 MANITOWOC WI 54221-2080                         Miami FL 33234-7226



Auto Owners Insurance                   Beaufort County                                 Brave Tomorrow Counseling & Consulting
PO Box 740312                           PO Box 487                                      337 S. Walnut St
Cincinnati OH 45274-0312                Beaufort SC 29901-0487                          Statesboro GA 30458-5418



Brian Wolfe                             Bulloch County DFCS                             (p)CAINE & WEINER COMPANY
4111 River Road Sidney                  41 Pulaski Road                                 12005 FORD ROAD 300
OH 45365-8157                           Statesboro GA 30458-8686                        DALLAS TX 75234-7262



Capital One Bank (USA), N.A.            Capital One Bank Usa N                          Capital One, N.A.
by American InfoSource as agent         Po Box 30281                                    c/o Becket and Lee LLP
PO Box 71083                            Salt Lake City UT 84130-0281                    PO Box 3001
Charlotte, NC 28272-1083                                                                Malvern PA 19355-0701


Cavalry SPV I, LLC                      Cbe Group                                       Child Support Enforcement
500 Summit Lake Drive, Ste 400          131 Tower Park Drive Suite 100                  Department of Human Resources
Valhalla, NY 10595-2321                 Waterloo IA 50701-9374                          PO Box 38050
                                                                                        Atlanta GA 30334


Choice Recovery                         Choicerecov                                     Citi Financial
1105 Schrock Road                       1105 Schrock Road                               PO Box 70166
Columbus OH 43229-1168                  Columbus OH 43229-1146                          Philadelphia PA 19176-0166



Coast To Coast Financi                  Coastal Carolina Hospital                       Core Cr Un
101 Hodencamp Rd                        PO Box 741261                                   Po Box 1987
Thousand Oaks CA 91360-5831             Atlanta GA 30374-1261                           Statesboro GA 30459-1987



Dba Paragon Revenue Gr                  Department of Human Resources                   Dept Of Ed/navient
P O Box 127                             2 Peachtree Street, N.W.                        Po Box 9635
Concord NC 28026-0127                   Atlanta GA 30303-3109                           Wilkes Barre PA 18773-9635



Deptednelnet                            Discover Bank                                   Discover Fin Svcs Llc
Po Box 82561                            Discover Products Inc                           Pob 15316
Lincoln NE 68501-2561                   PO Box 3025                                     Wilmington DE 19850-5316
                                        New Albany Ohio 43054-3025
               Case 20-02512-jw          Doc 22-2   Filed 07/28/20           Entered 07/28/20 12:44:54      Desc Main
Doctors Care                                   Donegal Ins Group
                                                  Document           Page 10 of 12            East Georgia Regional Medical Center
PO Box 63418                                   PO Box 1279                                    PO Box 405998
Charlotte NC 28263-3418                        Glen Allen VA 23060-1279                       Atlanta GA 30384-5900



Elizabeth Branch                               Eric R. Nordman                                (p)PERI GARITE
217 Savannah Ave                               96 East College Ave, Ste. A                    ATTN CARD WORKS
Statesboro GA 30458-2001                       Westerville, OH 43081-1645                     101 CROSSWAYS PARK DR W
                                                                                              WOODBURY NY 11797-2020


Fnb Omaha                                      Fox Hills Cash                                 Georgia Department of Human Services
P.o. Box 3412                                  PO Box 196                                     125 East Church St.
Omaha NE 68197-0001                            Batesland SD 57716-0196                        Suite B
                                                                                              Sandersville, GA 31082-2429


Georgia Power                                  Hilton Head Emergency Physicians, LLC          Hilton Head Regional Healthcare
96 Annex                                       PO Box 1123                                    PO Box 741204
Atlanta GA 30396-0002                          Minneapolis, MN 55440-1123                     Atlanta GA 30374-1204



Hilton Head Regional Physician Network         I.c. System, Inc                               IRS
PO Box 14000                                   Po Box 64378                                   PO Box 7346
Belfast ME 04915-4033                          Saint Paul MN 55164-0378                       Philadelphia PA 19101-7346



(p)JEFFERSON CAPITAL SYSTEMS LLC               Jennifer Mock                                  Knox Community Hospital
PO BOX 7999                                    326 S Main St                                  1330 Coshocton Ave
SAINT CLOUD MN 56302-7999                      Statesboro GA 30458-0714                       Mount Vernon OH 43050-1495



Kohls/capone                                   KwikCash                                       LCA Collections
Po Box 3115                                    9150 Irvine Center Road                        PO Box 2240
Milwaukee WI 53201-3115                        Irvine CA 92618-4659                           Burlington NC 27216-2240



LabCorp                                        Emily Rose Lyons                               Massey’s
PO Box 2240                                    2171 Blakers Blvd                              c/o Creditors Bankruptcy Service
Burlington NC 27216-2240                       Okatie, SC 29909-7806                          P.O. Box 800849
                                                                                              Dallas, TX 75380-0849


Memorial Health Univ                           Muskingum University                           National Credit Adjust
PO Box 848                                     163 Stormont St                                P.o. Box 550
Brentwood TN 37024-0848                        New Concord OH 43762-1118                      Hutchinson KS 67504-0550



OneMain Financial                              Onemain                                        (p)PNC BANK
PO Box 3251                                    Po Box 1010                                    500 FIRST AVE P7-PFSC-02-F
Evansville, IN 47731-3251                      Evansville IN 47706-1010                       PITTSBURGH PA 15219-3129
               Case 20-02512-jw            Doc 22-2       Filed 07/28/20            Entered 07/28/20 12:44:54           Desc Main
PRA Receivables Management, LLC                      Pamela Snyder
                                                        Document           Page 11 of 12                  Patrick Arner
PO Box 41021                                         1413 Orange Street                                   457 Hulston Landing Road
Norfolk, VA 23541-1021                               Vidalia GA 30474-5915                                Okatie, SC 29909-7873



Professional Pathology                               Psg                                                  Radius Global Solution
5700 Southwyck Blvd                                  6602 Abercorn Street                                 9550 Regency Square
Toledo OH 43614-1509                                 Savannah GA 31405-5848                               Jacksonville FL 32225-8169



Receivable Solutions I                               Eric S Reed                                          Rent A Center
800 Dutch Square Blvd                                Reed Law Firm, PA                                    330 Robert Smalls Pkwy
Columbia SC 29210-7317                               220 Stoneridge Dr., Suite 301                        Beaufort SC 29906-4240
                                                     Columbia, SC 29210-8018


Riverside Radio                                      SC DEPARTMENT OF REVENUE                             (p)SC DEPARTMENT OF EMPLOYMENT AND WORKFORCE
1105 Schrock Road                                    PO BOX 12265                                         PO BOX 8597
Columbus OH 43229-1146                               Columbia SC 29211-2265                               COLUMBIA SC 29202-8597



Seventh Avenue                                       Keith Milikin Snyder                                 St. Joseph’s Candler Urgent Care
1112 7th Ave                                         2171 Blakers Blvd                                    Dept 3887
Monroe WI 53566-1364                                 Okatie, SC 29909-7806                                PO Box 123887
                                                                                                          Dallas TX 75312-3887


Synchrony Bank                                       Terminix                                             The Huntington National Bank
c/o PRA Receivables Management, LLC                  PO Box 742592                                        PO BOX 89424
PO Box 41021                                         Cincinnati OH 45274-2592                             Cleveland, OH 44101-6424
Norfolk, VA 23541-1021


Tidewatch Emer Dept                                  TitleMax                                             TitleMax
Alcoa Billing Center                                 1294 Fording Island Road                             5507 Abercron St
3429 Regal Dr                                        Bluffton SC 29910-6523                               Savannah GA 31405-6912
Alcoa TN 37701-3265


US Trustee’s Office                                  U S Dept Of Ed/Gsl/Atl                               US ATTORNEYS OFFICE
Strom Thurmond Federal Building                      Po Box 5609                                          JOHN DOUGLAS BARNETT ESQ
1835 Assembly Street                                 Greenville TX 75403-5609                             1441 MAIN STREET
Suite 953                                                                                                 STE 500
Columbia, SC 29201-2448                                                                                   Columbia SC 29201-2897

Urological Assoc of Savannah                         Verizon Wireless                                     James M. Wyman
PO Box 14459                                         500 Technology Dr, Ste 550                           PO Box 997
Savannah GA 31416-1459                               Weldon Spring, MO 63304-2225                         Mount Pleasant, SC 29465-0997




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
               Case 20-02512-jw    Doc 22-2   Filed 07/28/20         Entered 07/28/20 12:44:54      Desc Main
Americollect Inc                         Caine & Weiner
                                            Document           Page 12 of 12          First National Bank of Omaha
1851 S Alverno Road                      Po Box 55848                                 1620 Dodge St Stop Code 3129
Manitowoc WI 54221                       Sherman Oaks CA 91413                        Omaha Ne 68197



Jefferson Capital Syst                   (d)Jefferson Capital Systems LLC             PNC Bank
16 Mcleland Rd                           Po Box 7999                                  500 First Ave
Saint Cloud MN 56303                     Saint Cloud Mn 56302-9617                    Pittsburgh PA 15219



SC EMPLOYMENT SECURITY COMMISION         End of Label Matrix
PO BOX 995                               Mailable recipients    86
Columbia SC 29202                        Bypassed recipients     0
                                         Total                  86
